Citation Nr: 1412651	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative lumbar spondyloarthritis with herniated disc L4-5 (low back disability), currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left lower extremity radiculopathy, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran reported in his August 2009 Substantive Appeal that his back disability prevents him from "obtaining work" and that he was unemployed, the Board has identified this issue on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his low back disability and bilateral radiculopathy of the lower extremities.  He reports that the disability has increased in severity and caused him pain and corresponding functional impairment that warrants a higher rating.  He also reports that due to the "excruciating pain" he is unable to sleep.  In addition, he reports being depressed and asserts that "VA was not looking at the full picture," which the Board interprets as a claim of secondary service connection for psychiatric disability due to the Veteran's low back disability as courts have held that because proceedings before VA are nonadversarial VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

A December 2008 Social Security Administration (SSA) inquiry indicates that the Veteran has applied for Supplemental Security Income (SSI) disability benefits.  However, SSA records have not been associated with the file.  Although he did not respond to a VA notice requesting that the Veteran indicate whether he was in receipt of disability benefits, VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions concerning the Veteran's Social Security disability benefits and the supporting medical documents on which any decisions were based.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, VA must obtain the Veteran's SSA records.

In light of the Veteran's report of worsening of his back and right lower extremity and left lower extremity radiculopathy, VA has no discretion and must afford him a contemporaneous examination to evaluate the nature, extent and severity of these conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, because his informal claim of service connection for psychiatric disability is intertwined with his TDIU claim, further development is warranted, to include affording the Veteran a VA examination to determine whether he has a psychiatric disability that is caused or aggravated by his service-connected low back and right lower extremity and left lower extremity disabilities.  The Veteran's psychiatric disability claim is inextricably intertwined with his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

On remand, all pertinent, outstanding records should be associated with the claims folder and any additional, pertinent VA treatment records should either be made accessible on Virtual VA or VBMS or be printed and added to the file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims of direct and secondary service connection for psychiatric disability as well as for a TDIU.

2.  Contact SSA and request that it provide an electronic (or if unavailable, paper) copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

3.  Contact the Veteran and request that he identify any additional evidence pertinent to his claims on appeal.  Based on his response, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request to obtain records would be futile.  Obtain complete copies of VA outpatient treatment records dated from November 2008 to the present and associate these records with the claims file.  Any negative response should be in writing and associated with the claims file.

4.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent, and severity of his lumbar spine disability and bilateral radiculopathy of the lower extremities, to include the impact of these conditions on his ability to work and the impact of the disabilities on his mood, e.g., depression, as well as sleep.  He should be provided a reasonable amount of time to submit this lay evidence.

5.  After associating any records obtained by way of the above development, schedule the Veteran for a VA spine and neurological examination to determine the current severity of his service-connected lumbar spine disability and bilateral radiculopathy of the lower extremities.  The claims folder, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  As to all information requested below, the examiner should fully explain any opinion stated.

(a). The examiner must opine as to the current nature and severity of the Veteran's low back disability.  The examiner should state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the spine, in degrees.  It also should be determined whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, offer an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner should also comment as to whether there are any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  It should be noted whether the Veteran's IVDS results in incapacitating episodes, and if so, the examiner should report the frequency and total duration of such episodes over the course of the past 12 months.  Please note that for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(b) The examiner must opine as to the nature and severity of the Veteran's right and left lower extremity radiculopathy.  Please indicate whether there is complete paralysis of the sciatic nerve that has resulted in foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee that is weakened or (very rarely) lost.  If complete paralysis is not demonstrated, please indicate whether there is evidence of incomplete paralysis by noting whether the Veteran's neurological symptomatology is "mild," "moderate," "moderately severe," or "severe, with marked muscular atrophy."  The severity of each neurological sign and symptom should be reported.

6.  Afford the Veteran a VA psychiatric examination to determine the nature, etiology and onset of any psychiatric disability found to be present.  The claim folder should be made available to the examiner and all necessary tests should be conducted.  Based on the Veteran's reported history and the impact of his service-connected low back and right lower extremity and left lower extremity disabilities, the examiner must state whether he has a psychiatric disability that was caused by his low back and bilateral lower extremity impairment, to include the aggregate impact of these conditions.

The examiner must also opine as to whether the Veteran has a psychiatric disability that was aggravated by his low back and bilateral lower extremity impairment, to include the aggregate impact of these conditions.

In identifying all psychiatric disability found to be present, the examiner must specifically rule in or exclude diagnoses of depression as well as sleep disorder.

All conclusions reached should be accompanied by a rationale and set forth in a report.

7.  Afford the Veteran a VA examination to obtain an opinion, if possible, from a vocational specialist, as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., low back, right lower extremity, left lower extremity disabilities (and potentially psychiatric disability)), either singularly or jointly, to include the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The claims file should be made available to and reviewed by the examiner.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, , as well as his education, experience and work history.

8.  Then adjudicate the Veteran's claim of service connection for psychiatric disability and thereafter readjudicate his low back and right lower extremity and left lower extremity appeals.  Thereafter, consider whether entitlement to a TDIU is warranted.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

